Motion by appellant for a stay of all proceedings, pending appeal, granted on condition: (1) that appellant pay to respondent $10 a week in addition to the current alimony directed to be paid; and (2) that appellant perfect the appeal and be ready to argue or submit it at the October Term, beginning October 2, 1961; appeal ordered on the calendar for said term. Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes of the hearing before the Official Referee) and on the typewritten briefs of both parties; appellant’s brief shall include a copy of the opinion, if any, of the court below. The parties are directed to file six copies of their respective typewritten briefs and to serve one copy on each other. Appellant’s brief must be served and filed on or before August 21, 1961. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.